OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (75 AD2d 713). So far as the stay of execution of the judgment pending disposition of the counterclaims is concerned, under all the circumstances, we cannot say that its grant by the Appellate Division was an abuse of discretion as a matter of law (see Chrysler Corp. v Fedders Corp., 51 NY2d 953, 955).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.